Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/911490
    
        
            
                                
            
        
    

Parent Data16911490, filed 06/25/2020 claims foreign priority to 201910591585.1 , filed 07/02/2019

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	Drawing filed on 06/25/2020 is objected because the drawings 2-12 were blurred and unreadable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim direct to a platform including modules to perform.  The platform as claimed was a program platform which is software.  Software is not one of the four categories patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Matcha et al.  (Pub. No. US 2020/0234177 A1) in view of Marlin et al.  (US. 2021/0158221 A1).
As to claim 1, Matcha discloses Matcha discloses an artificial intelligence (AD capability research and development platform, wherein the platform comprises:
a data management module, configured to perform data processing on received data, wherein the data processing comprises at least one of the following: analyzing a data type of the data (data preparation phase 620 takes training input 612 and training output 614, and then analyzes…) (paragraph 0124), converting the data according to a preset data format transform this training data set) (paragraph 0124), and storing the data;
a tool management module, configured to store at least one tool, each of the at least one tool being used to execute a preset processing flow (these module may then automatically discover the manageable resources in the account, and also provide reports related to usage performance, and billing) (paragraph 0083);
a process management module, configured to perform model training according to the tool provided by the tool management module and the data provided by the data management module (the training data set and the result of data preparation phase 620 are then provided to model determination phase 622.  The goal of this phase is to determine whether the training data set, as analyzed and/or transformed by data preparation phase 620, can be used to build a meaningful ML model…) (paragraph 0125).
Matcha does not explicitly discloses a model management module, configured to store a model obtained by the model training.  However, Marlin discloses a model management module, configured to store a model obtained by the model training (the storage device may be configured for storing the at least one model data and the at least one model) (paragraph 0009).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to include storing at least one trained model as disclosed by Marlin in order to reuse the model.

As to claim 2, Matcha discloses the platform according to claim 1, wherein the data management module is further configured to: collect to-be-back-flow data, wherein the to-be-back-flow data is data that meets a preset back-flow condition; the to-be-back-flow data is used to provide source data for model iteration (paragraph 0118).

As to claim 3, Matcha discloses the platform according to claim 2, wherein collecting to-be-back-flow data comprises: setting the to-be-back-flow data in a back-flow catalog; and collating the back-flow catalog according to a preset frequency; wherein the collating comprises: sorting to-be-back-flow data which is collected during a preset time period, and setting a same kind of to-be-back-flow data in the to-be-back-flow data which is collected during the preset time period into one back-flow catalog (paragraph 0118).

As to claim 4, Matcha discloses the platform according to claim 1, wherein the platform further comprises: a test module, configured to test the model obtained by the training; and a platform management module, configured to coordinate and manage the data management module, the tool management module, the process management module, the model management module and the test module at a project granularity (platform) (paragraph 0036 and 0037).

As to claim 5, discloses the platform according to claim 1, wherein the module management module is further configured to store at least one of a creator, training data set information (training) and model index information of the model (paragraph 0019)

As to claim 6, Matcha discloses the platform according to claim 1, wherein the data management module is specifically configured to:
receive to-be-processed data of a project (training data) (paragraph 0124);
analyze a data type of the to-be-processed data (analyzes) (paragraph 0124);
convert to-be-processed data whose data type meets a preset condition in the to-be-processed data into target data; wherein the target data has the preset data format (transforms) (paragraph 0124);
perform statistic on the target data (remove duplicate entries, normalize the training data set, determine whether any parameters in the training data set have constant value…) (paragraph 0124); and
sort the target data into a test set and a data set (remove duplicate) (paragraph 0124).

Claim 7 is rejected under the same reason as to claim 1, Matcha discloses a method (method) (paragraph 0029).
Claim 8 is rejected under the same reason as to claim 2.
Claim 9 is rejected under the same reason as to claim 3.
Claim 10 is rejected under the same reason as to claim 5.

As to claim 11, Matcha discloses the method according to claim 7, further comprising: testing the model obtained by the training (rather than attempt to synthetically generate data sets for testing ML models) (paragraph 0005).

As to claim 12, Matcha discloses the method according to claim 11, wherein after testing the model obtained by the training, the method further comprises: generating a test report (report errors) (paragraph 0127).

As to claim 13, Matcha discloses the method according to claim 7, wherein a type of the tool comprises at least one of the following: a data cleaning type, a data mining type, a model training type (testing ML trainer 610) (paragraph 0127), a service evaluation type, a data back-flow type, and a batch prediction type.

Claim 14 is rejected under the same reason as to claim 6.

As to claim 15, Matcha discloses the method according to claim 14, further comprising: modifying, according to a modification operation of a user, to-be-processed data whose data type does not meet the preset condition in the to-be-processed data into data of the preset data format (remove duplicate entries) (paragraph 0124).

As to claim 16, Matcha discloses the method according to claim 14, wherein the performing statistic on the target data comprises: querying data of at least one preset class in the target data (each query expression may filter and/or transform the content of master data set 1000) (paragraph 0153); and performing, in each of the at least one preset class, statistic on data of the each of the at least one preset class (each query expression may filter and/or transform the content of master data set 1000) (paragraph 0153).

As to claim 18, Matcha discloses the method according to claim 17, further comprising: displaying a model corresponding to a model viewing instruction in a case of receiving the model viewing instruction (fig.7).

Claim 19 is rejected under the same reason as to claim 1, Matcha discloses an electronic device, comprising: a processor (one processor) (paragraph 0011), a memory (memory) (paragraph 0011), and a computer program (program instructions) (paragraph 0011); wherein the computer program is stored in the memory and configured to be executed by the processor (the program instructions may be stored in the memory, and upon execution by the at least one processor, cause the computing system to perform operations) (paragraph 0011), and the computer program comprises instructions for executing the method according to claim 7.

Claim 20 is rejected under the same reason as to claim 1, Matcha discloses a computer-readable storage medium (the computer readable medium can also include non-transitory computer readable media…) (paragraph 0206), having a computer program (store program code) (paragraph 0206) stored thereon, which, when being executed, implements the method according to claim 7.

Allowable Subject Matter
6.	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 18, Matcha alone or in combination fails to teach or suggest “providing a model training user interface; receiving, in the model training user interface, a target data set and a target tool selected by a user; receiving, in the model training user interface, a connecting line between the target data set and the target tool from the user; transferring the target data set to the target tool according to the connecting line; and performing model training according to the target tool to obtain a trained model in a case of receiving a running instruction” in conjunction with the language of preceding claims.
Claim 19 is allowed under the same reason as to claim 18.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154